Illinois Official Reports

                                Appellate Court



                  People v. Castellano, 2015 IL App (1st) 133874



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            IGNACIO CASTELLANO, Defendant-Appellant.


District & No.     First District, Fifth Division
                   Docket No. 1-13-3874


Filed              September 18, 2015


Decision Under     Appeal from the Circuit Court of Cook County, No. 08-CR-4784; the
Review             Hon. Timothy Joseph Joyce, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Alan D. Goldberg, and Jennifer L. Bontrager, all
Appeal             of State Appellate Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                   Peter D. Fischer, Assistant State’s Attorneys, of counsel), for the
                   People.



Panel              JUSTICE GORDON delivered the judgment of the court, with
                   opinion.
                   Presiding Justice Reyes and Justice McBride concurred in the
                   judgment and opinion.
                                              OPINION

¶1        Defendant Ignacio Castellano, age 34 and mentally retarded, was convicted after a bench
     trial of first-degree murder and two counts of aggravated battery and sentenced on November
     21, 2013, to a total of 32 years with the Illinois Department of Corrections.
¶2        On this direct appeal, defendant asks this court to reduce his murder conviction to
     second-degree murder, arguing that he proved by a preponderance of the evidence a mitigating
     factor; namely, that he had an actual, although unreasonable, belief in the need to act with
     deadly force to defend himself and another. 720 ILCS 5/9-2(a)(2) (West 2008).
¶3        With respect to second-degree murder, the fact finder must first conclude that the State
     proved beyond a reasonable doubt that the defendant committed first-degree murder before the
     fact finder considers whether defendant proved by a preponderance of the evidence one of the
     mitigating factors required for second-degree murder. 720 ILCS 5/9-2(c) (West 2008); People
     v. Thompson, 354 Ill. App. 3d 579, 586 (2004). On this appeal, defendant does not claim that
     the State failed in its initial burden of proving him guilty beyond a reasonable doubt of
     first-degree murder.
¶4        Since defendant challenges neither the State’s satisfaction of this initial burden nor the
     aggravated battery convictions, the sole issue on appeal is whether the trial court should have
     reduced the murder charge to second-degree murder based on defendant’s claim of imperfect
     self-defense. People v. Jeffries, 164 Ill. 2d 104, 113 (1995) (“The imperfect self-defense form
     of second degree murder occurs when there is sufficient evidence that the defendant believed
     he was acting in self-defense, but that belief is objectively unreasonable.”).
¶5        In reviewing defendant’s claim, we do not consider what we would have done if we had
     been standing in the trial court’s shoes. Instead, we consider whether any rational trier of fact
     could have reached the same conclusion that the trial court did. People v. Blackwell, 171 Ill. 2d
338, 357 (1996) (the question is whether “any rational trier of fact” could have reached the
     same conclusion (emphasis and internal quotation marks omitted)). A careful review of the
     trial record shows that a rational trier of fact could have reached the same conclusion. Thus, for
     the reasons explained in greater detail below, we affirm.

¶6                                       BACKGROUND
¶7        On February 9, 2008, a fight among five men in a gangway on South Drake Avenue ended
     with two men fatally stabbed. The two decedents were Ramiro Landa, defendant’s
     brother-in-law, and Rafael Villagrana. The remaining three men were: defendant; Javier
     Cahue; and Jesus Sanchez. Both defendant and Javier Cahue testified at trial, but Jesus
     Sanchez did not. The trial court concluded that it “simply” did not “believe [defendant’s]
     testimony,” while Cahue was testifying “credibly.”
¶8        Defendant was indicted for: (1) the first-degree murder of Rafael Villagrana; (2) the
     first-degree murder of Ramiro Landa; (3) the attempted first-degree murder of Jesus Sanchez;
     (4) the aggravated battery of Jesus Sanchez; and (5) the aggravated battery of Javier Cahue.
     The trial court found defendant not guilty of the murder Ramiro Landa and not guilty of the
     attempted murder of Jesus Sanchez, but guilty of the murder of Villagrana and guilty of the
     aggravated battery of both Jesus Sanchez and Javier Cahue.



                                                 -2-
¶9                                         I. Evidence at Trial
¶ 10      As stated above, our review demands a careful consideration of the evidence at trial, which
       we describe in detail below. As this court has emphasized, our review must not be a “mindless
       rubber stamp on every bench trial guilty verdict we address.” People v. Hernandez, 312 Ill.
       App. 3d 1032, 1037 (2000).

¶ 11                                      A. State’s Case-In-Chief
¶ 12                                          1. Javier Cahue
¶ 13       Javier Cahue testified that, in February 2008, he lived alone in a coach house in a rear yard
       on South Drake Avenue. A gangway ran along the side of the main building which led to the
       rear yard. Cahue was at home watching videos with Jesus Sanchez1 and Rafael Villagrana
       when they decided to depart at 9:20 p.m. on February 9, 2008, to attend a birthday party.
       Villagrana went down the stairs first, with Jesus Sanchez following and Cahue behind Jesus
       Sanchez. When Cahue reached the bottom of the stairs, he observed two men approaching
       from the street to the gangway. Cahue recognized one of the men as Ramiro, whom Cahue had
       previously sold marijuana to. Although Cahue had not previously encountered the other man,
       Cahue identified him in court as defendant. Cahue testified that he had no problems with
       Ramiro Landa.
¶ 14       Cahue testified that Landa moved to Villagrana’s side and defendant stabbed Villagrana in
       the chest, swinging more than once at Villagrana. Villagrana then moved toward the street. As
       Jesus Sanchez was running toward the street, defendant stabbed him in the back. After Jesus
       Sanchez was stabbed, he also moved toward the street, and defendant moved to “slash
       towards” Cahue with a punching motion but defendant caught Landa on the left side of the
       neck under the ear and blood started spurting. Defendant froze in apparent disbelief over what
       he had done to Landa. Cahue then started struggling with defendant trying to take the knife
       from defendant’s hand, and Cahue did not feel the blade when his hand was cut. Defendant told
       Cahue “my beef ain’t with you.” Cahue let go of the knife, gave defendant a push toward the
       street and then closed the gate which was now between them. Defendant ran off toward the
       street.
¶ 15       Cahue testified that he waited a minute before walking to the street, where he observed
       Villagrana lying dead on the sidewalk and Landa lying further south on the sidewalk, but
       Cahue did not observe defendant or Jesus Sanchez. Cahue asked a neighbor to call the police
       and started walking away out of fear that defendant would return. He called his brother who
       subsequently transported him to Mt. Sinai Hospital, where Jesus Sanchez was also being
       treated. Cahue needed stitches and his hands were bandaged. The police then transported him
       to a police station where he spoke with detectives and identified defendant from a lineup as the
       person who stabbed Jesus Sanchez, Villagrana, and Landa and cut Cahue’s hands.
¶ 16       Cahue testified that he did not observe words or gang signs exchanged before defendant
       drew his knife and that no one but defendant possessed a knife or weapon. Cahue admitted that
       he sold drugs, that he had disposed of the cocaine and marijuana in his home before his brother
       transported him to the hospital, and that he had been convicted in 2005 for the manufacture and

           1
             Since Willie Sanchez, Jesus Sanchez’s brother, and Chicago police officer Mario Sanchez testified
       at trial, we will refer to Jesus Sanchez by his full name to avoid confusion.

                                                      -3-
       delivery of 500 grams or more of marijuana. He also admitted that he, Villagrana and Jesus
       Sanchez were all Latin Kings but stated that he was no longer in the gang. At the time of the
       incident Cahue weighed 280 pounds.

¶ 17                             2. Chicago Police Officer Mario Sanchez
¶ 18       Chicago police officer Mario Sanchez testified that he was in uniform and in a marked
       police vehicle at 9:20 p.m. on February 9, 2008, with Officer Perez2 when he was dispatched
       to South Drake Avenue. When he arrived, he observed two bodies lying on the ground and
       defendant kneeling over one of the bodies. Officer Sanchez, who is fluent in Spanish, heard
       defendant state “get up, come on, let’s go, are you okay, get up.”
¶ 19       Sanchez testified that, when the officers approached, defendant appeared to be in shock
       and asked Sanchez to call an ambulance for his brother-in-law which Sanchez did. Sanchez
       then asked defendant if they could speak to him in the police vehicle since it was cold outside.
       Defendant stated that it was better for him to speak to the officers in their vehicle because he
       did not want gang members to observe him speaking to the officers. Sanchez testified that the
       crime scene was located in “a high infested gang area” which included the Latin Kings.
¶ 20       After defendant entered the back of the vehicle and Sanchez and his partner entered the
       front, the officers asked what happened. Defendant responded that his brother-in-law wanted
       to buy drugs at a South Drake Avenue address3 and instructed defendant to wait nearby.
       Subsequently, his brother-in-law ran out of the gangway stating that he had been stabbed and
       asking defendant to call the police. Defendant then ran across the street to his house to call 911
       and returned to find his brother-in-law lying on the sidewalk. Another man ran out of the
       gangway and fell nearby. Then two more men ran out of the gangway, entered a black SUV
       and drove south on South Drake Avenue. The men also appeared injured.
¶ 21       Sanchez testified that defendant stated that he lived at a South Drake Avenue address
       where his brother-in-law also lived and that defendant’s wife was Ramiro Landa’s sister.

¶ 22                                  3. Detective Greg Swiderek
¶ 23       Detective Greg Swiderek testified that he and his partner David Roberts were assigned to
       investigate the stabbing of two people near South Drake Avenue on February 9, 2008. When
       they arrived, they observed two dead bodies and blood trails which led to and from a gangway
       by a South Drake Avenue address.4 At 4 a.m. on February 10, they returned to Area 4 where
       they interviewed defendant from 4:30 to 5 a.m., with Detective Jose Garcia acting as a
       translator. After observing small cuts on defendant’s left middle finger and index finger and
       after interviewing Cahue, Swiderek decided to activate the electronic recording interview
       system and interview defendant again. With Officer Garcia translating, Swiderek advised
       defendant of his Miranda rights and interviewed defendant for 20 minutes starting at 5:55 a.m.
       on February 10, 2008. See generally Miranda v. Arizona, 384 U.S. 436 (1966).


           2
             Officer Sanchez did not provide a first name for his partner, Officer Perez.
           3
             Officer Sanchez testified to the precise address, which was the address where Cahue testified he
       lived.
           4
             This was the same South Drake Avenue address where Cahue testified that he lived.

                                                     -4-
¶ 24       On cross, Swiderek testified that defendant’s arrest report reflected that defendant was 5
       feet 5 inches tall and weighed 130 pounds.

¶ 25                                     4. Sergeant Jose Garcia
¶ 26       Sergeant Jose Garcia testified that he was fluent in Spanish, and he acted as a translator
       during Detective Swiderek’s interview of defendant at 4:30 a.m. on February 10, 2008. After
       the interview, Garcia and his partner Detective Rios traveled to an address on South Drake
       Avenue, where defendant had stated that he resided and which was across the street from
       where the bodies were found. Garcia and Rios entered a gangway 5 on the south side of
       defendant’s building and walked toward the rear entrance of the basement apartment. At the
       end of the gangway, there was an enclosed porch with a common stairway. There were
       concrete steps leading down toward the basement apartment and stairs leading up to the first
       floor. There was a door between the gangway and the common area, which Swiderek had
       described. This door was open. At the bottom of the concrete steps, directly in front of the door
       to the basement apartment, they found a bloody black jacket. With respect to the door to the
       basement apartment, they observed bloodstains around the lock area in the middle of the door,
       on the doorjamb and on the light switch to the right of the door. The officers then knocked on
       the door but no one responded. Then Garcia walked to the front of defendant’s building and
       then to the front of the house immediately to the north on South Drake Avenue. In the front
       yard of the house immediately to the north and just inside a fence, he observed a bloody knife
       laying in the snow.

¶ 27                              5. Forensic Investigator Brian Smith
¶ 28      Chicago police investigator Brian Smith testified that he and his partner Detra Gross
       processed the crime scene, including the bloody knife found in the front yard of the house
       immediately to the north of defendant’s building and the bloody jacket found near defendant’s
       apartment.

¶ 29                     6. Marisol and Willie Sanchez, Siblings of Jesus Sanchez
¶ 30       Marisol Sanchez, the sister of Jesus Sanchez, testified that she visited Jesus at Mt. Sinai
       Hospital on February 10, 2008, and that he had a stab wound in his back. Jesus was 17 years
       old, 5 feet 7 inches tall and weighed 130 pounds.
¶ 31       Willie Sanchez testified that he was Jesus Sanchez’s older brother and that he was a
       member of the Latin King gang. Willie was serving a one-year sentence for felony criminal
       damage to property at the time of the trial. On New Year’s Eve 2007 and into New Year’s Day
       2008, Willie was in front of his house on South Drake Avenue6 with his brother Jesus and
       another person named Jose James. At that time, Willie observed a person whom he later
       learned was named Ignacio. Although defendant’s first name is Ignacio, Willie did not identify
       defendant in court as Ignacio. The following exchange occurred:

           5
           This is not the gangway where the fight occurred.
           6
           Both Willie Sanchez and Javier Cahue testified that they lived on a property with the same street
       number on South Drake Avenue. Sanchez lived in the front house, while Cahue testified that he lived
       alone in a coach house in the rear yard.

                                                     -5-
                    “ASSISTANT STATE’S ATTORNEY (ASA): And [at] some point did you see a
               person who you later learned was Ignacio?
                    WILLIE SANCHEZ: Yes.
                    ASA: Do you see Ignacio in court today?
                    WILLIE SANCHEZ: No.
                    ASA: Stand up and look around and tell me if you recognize anybody. If you do or
               you don’t. Stand up please.
                    WILLIE SANCHEZ: No, I don’t.”
       However, Willie subsequently identified People’s Exhibit No. 49 as a photograph of Ignacio as
       Ignacio appeared when he was at Willie’s house on New Year’s Eve 2007, and Exhibit No. 49
       is a photograph of defendant.
¶ 32        Willie testified that, when he observed Ignacio on New Year’s Eve, Ignacio was drunk and
       carrying a 24-pack of beer down the street. Willie asked Ignacio if he wanted to come up and
       have a beer with them, and Ignacio agreed. Later, Willie was asleep on the couch when Jesus
       woke him to say that Ignacio had urinated on Willie’s daughter’s toys. Willie observed liquid
       that appeared to be urine on the toys and observed Ignacio pulling up his pants. Willie told him
       to leave and a fight ensued, with Willie and Jesus both punching Ignacio in the face. Ignacio’s
       left eyebrow was bleeding and he left. In 2008, Willie was 6 feet tall and 200 pounds.

¶ 33                          7. Stipulations Regarding Biological Evidence
¶ 34       The parties entered into a number of stipulations concerning the biological evidence and
       analysis in the case. The stipulations themselves were marked as People’s Exhibits.
¶ 35       People’s Exhibit Nos. 56 and 57 were stipulations to the blood standards obtained from
       decedents, Ramiro Landa and Rafael Villagrana, respectively; and Nos. 58, 59 and 60 were
       stipulations to the buccal swabs obtained from Jesus Sanchez, Javier Cahue and defendant,
       respectively.
¶ 36       No. 61 was a stipulation that Jennifer Belna, a forensic biologist with the Illinois State
       Police, had obtained DNA profiles suitable for comparison for: (1) Rafael Villagrana; (2) Jesus
       Sanchez; (3) Ramiro Landa; (4) Javier Cahue; and (5) defendant. 7 In No. 61, the parties also
       stipulated: (1) that DNA obtained from bloodstains on Javier Cahue’s blue jeans matched the
       DNA profiles of both defendant and defendant’s brother-in-law, Ramiro Landa; and (2) that
       DNA obtained from bloodstains on the knife matched the DNA profiles of defendant and the
       two decedents, Ramiro Landa and Rafael Villagrana, and Javier Cahue could not be excluded
       from one of the mixtures found on the knife.
¶ 37       No. 62 was a stipulation that Debra Klebacha, a forensic biologist with the Illinois State
       Police, received defendant’s jeans, a black jacket, a knife, and swabs from a light switch and
       door, and she processed and preserved these items for future DNA analysis. No. 63 was a
       stipulation that Nicholas Richert, a DNA analyst employed with the Illinois State Police, had
       analyzed the swabs from the black jacket, door and light switch and reached the following
       conclusions. DNA obtained from bloodstains on the jacket matched the DNA profiles of
       Ramiro Landa, Javier Cahue, and defendant. DNA obtained from the bloodstain on the light


          7
           These five men were the five who participated in the fight on February 9, 2008.

                                                    -6-
       switch matched the profile of defendant, and DNA obtained from the basement door matched
       the profile of Javier Cahue.
¶ 38       Nos. 64 and 65 were stipulations regarding the testimony of Dr. Michel Humilier, a
       forensic pathologist employed by the Cook County medical examiner’s office. Humilier
       performed the autopsies of both Rafael Villagrana and Ramiro Landa and concluded that
       Villagrana’s death was the result of multiple stab wounds and that Landa’s death was the result
       of a stab wound to the left side of the lower neck. Villagrana suffered three stab wounds,
       including a stab wound to the chest, a stab wound to the upper back, and a stab wound to the
       lower back.
¶ 39       After reading the stipulations and moving exhibits into evidence, the State rested its
       case-in-chief. Defendant then moved for a directed finding which the trial court denied.

¶ 40                                   B. The Defense’s Evidence
¶ 41                                         1. Brian Miskell
¶ 42        Brian Miskell, a Chicago fire department paramedic, testified that on January 1, 2008, at 5
       a.m., he was dispatched with his partner, Grace Flores Pacowixz, to South Drake Avenue8
       where he observed a battery victim. The victim was defendant who had a laceration above his
       left eye, which was bruised and swollen shut, and a swollen left cheek. The victim also had an
       odor of alcohol on his breath. Miskell was told that defendant had lost consciousness at one
       point but Miskell did not testify who provided this information. Miskell and his partner then
       transported him to the emergency room of Mt. Sinai Hospital.

¶ 43                                        2. Dr. Amardeep Singh
¶ 44       Dr. Singh testified that he was the emergency room doctor at Mt. Sinai Hospital who
       treated defendant on January 1, 2008 at 5 a.m. Defendant, who was intoxicated, suffered a
       fracture to the upper left cheek bone, head trauma, and a facial laceration. Dr. Singh stitched
       the laceration but testified that it would still leave scarring. He testified that, according to his
       contemporaneous notes, defendant presented to the emergency room “with alcohol
       intoxication, assault with a pipe, possible loss of consciousness. Facial laceration, complaining
       of face pain and swelling.” Based on his notes, Dr. Singh could not be certain that defendant
       was discharged the same day.

¶ 45                             3. Chicago Police Officer Ramiro Gonzalez
¶ 46       Chicago police officer Ramiro Gonzalez testified that he was in the gang enforcement unit.
       At the time of trial, his assignment concerned gangs throughout the city of Chicago. However,
       from December 2007 through February 2008, his assignment was limited to the 10th District
       which is from Roosevelt Road to “55 River” and from Cicero Avenue to Ashland Avenue. This
       area includes South Drake Avenue. Gonzalez testified that he was familiar with Javier Cahue,
       Willie Sanchez and Jesus Sanchez, and that they were all members of the Latin Kings.


           8
            The street number provided by Miskell was the same street number for the property occupied by
       Javier Cahue, who lived in the rear coach house, and Willie Sanchez, who lived in the front house. This
       was also the location where the fight on February 9, 2008, later occurred.

                                                      -7-
¶ 47       Gonzalez testified that he routinely provided his cell phone number to victims of crimes
       and anyone else who wanted to provide information to the police. On February 9, 2008, at 9:16
       p.m., Gonzalez received a call to his cell phone number from a phone number that he later
       learned belonged to defendant. When he asked whether he had an “independent recollection”
       of how he responded to that call, Gonzalez replied “[y]es” and then explained that he “always”
       told people to call 911.
¶ 48       In January 2011, Gonzalez was asked to obtain and did, in fact, obtain a police report
       regarding a robbery and battery on New Year’s Eve 2007 or New Year’s Day 2008 which
       occurred on South Drake Avenue.9

¶ 49                             4. Stipulation Regarding Phone Records
¶ 50       The parties stipulated that, if an AT&T employee were called to testify, she would testify
       that a particular landline phone number was registered to an “Ignacio Garsellano” at
       defendant’s address on South Drake Avenue and that a call was placed on February 9, 2008 at
       9:16 p.m. from this landline to a phone number, which Officer Gonzalez had previously
       testified was his cell phone number. The call lasted 34 seconds. Two calls were then placed
       from the same landline to 911 at 9:17 p.m. lasting 41 seconds and at 9:18 p.m. lasting 33
       seconds.

¶ 51                                             5. Defendant
¶ 52                                        a. Direct Examination
¶ 53       Defendant, who testified through a Spanish interpreter, testified that his full name was
       Ignacio Garcia Castellano, that he was 34 years old and that he had never attended school,
       either in Mexico or in the United States. In 2007 and 2008, he was in a serious relationship with
       Petra Landa and they had three children together. Petra’s brother was Ramiro Landa. In 2007,
       defendant was working at a company packing meat and living in a basement apartment on
       South Drake Avenue10 with Petra, their three children, his brother-in-law and one of Petra’s
       nephews.
¶ 54       Defendant testified that, on New Year’s Eve 2007, he walked to the house of his friends
       Juan and Graciella on Drake Avenue where he had been invited for dinner. Defendant carried
       with him $600 which he had saved to purchase a vehicle, and he hoped to purchase it from
       them. Petra was not ready to leave, so she told defendant to call her later. When defendant
       called, Petra said it was too cold for the youngest to go outside. After dinner, defendant started
       walking home on Drake Avenue when he observed two men, whom he did not know, standing
       on the sidewalk. As he approached, he heard them talking about being glad that they had
       beaten someone up. They told defendant that if he wanted to pass, he had to give them a beer.
       Defendant responded that he had only one beer and that he had already taken a drink from it.
       Defendant identified one of the men from a photograph as Willie Sanchez. When defendant


           9
            The street number was the street number of the property where both Javier Cahue and Willie
       Sanchez lived.
           10
              Defendant provided the same address which Officer Mario Sanchez testified that defendant had
       provided on the day of the fight, and which was the subject of the stipulation regarding phone records.

                                                      -8-
       walked away, Sanchez told him not to talk about what he heard Sanchez saying or Sanchez
       would kill him.
¶ 55        Defendant testified that he was afraid and crossed to the other side of street where he kept
       walking. Defendant observed another man whom he did not know but whom he identified in
       court from a photograph as Jesus Sanchez. Jesus Sanchez asked if defendant wanted a beer and
       defendant said no, thanks. Jesus Sanchez then grabbed defendant stating that he was a Latin
       King and that defendant was disrespecting him. Defendant was aware that area of Drake
       Avenue was controlled by the Latin Kings. Jesus Sanchez held defendant, and the two other
       men ran over, and all three hit defendant. Then they took defendant into a house and to the
       second floor. Willie Sanchez stated that defendant had just disrespected his brother and hit
       defendant in the forehead with a bottle.
¶ 56        Defendant testified that, after he was hit in the face with a bottle, the next thing he
       remembered was waking up downstairs, between the stairs and the door, lying facedown. He
       felt pain in his back and his face, and he could hear two men talking behind him. The third man
       was in front of him. Defendant did not move because he was afraid that, if he moved, they
       would attack him again. The two men behind him were arguing over who had hit him. The
       third man, who was by the door, said that he would take defendant to the alley. Defendant
       heard a vehicle pull up, and someone knocked, and a fourth man said he was going to pick
       something up and he needed money. The man by the door said that “paisas have money
       always.” Defendant explained that “paisas” are from Mexico. The fourth man then stepped
       over defendant, removed defendant’s wallet from defendant’s pocket, removed the money and
       replaced the wallet. Then he exited and defendant heard the vehicle leaving. Then defendant
       heard the man by the door trying to light a cigarette and the man by the stairs telling him to
       bring it over here and he would light it. After the man by the door stepped over defendant,
       defendant rose and ran toward the open door.
¶ 57        Defendant testified that, once outside, he stumbled on the ice as he ran toward his brother’s
       house. His brother, Juan Garcia Castellano, lived on Drake Avenue. The three men chased him
       and threw things at him as they ran. When he reached his brother’s house, he opened the gate
       and knocked hard, but the three men fell on top of him and were hitting him on his face, head
       and the back of his head. When his brother opened the door, the three of them ran. His brother
       picked him up and brought him in the house. When defendant asked to use his phone, his
       brother advised him against it because they would kill defendant. However, defendant did not
       listen and called the police. After the police arrived, defendant showed them where he had been
       beaten. Police vehicles arrived, and officers knocked on the door but no one answered. The
       police then placed defendant into an ambulance.
¶ 58        Defendant testified that he had his birthdate tattooed on his hand: “[b]ecause I don’t know
       about letters or numbers and I forget.” The ambulance transported him to Mt. Sinai Hospital,
       and he was released later that day. As a result of the beating, he had a lasting scar above his left
       eyebrow. After defendant was released from the hospital, he experienced a great deal of pain
       and he could not stay sitting, lying down or standing up for very long. On the third day after his
       release, he returned to work. A day or two after the beating, defendant observed some men
       standing outside, and defendant recognized one of them and called the police. Officer
       Gonzalez came to talk to defendant, and he provided defendant with his phone number and
       instructed defendant to call again if defendant observed his attackers.


                                                    -9-
¶ 59       Defendant testified that, on February 9, 2009, in the evening, he was at his home on South
       Drake Avenue, watching television with his children. His brother Juan was over with his wife,
       and two of Petra’s nephews were also there. At 9 p.m. Petra’s brother, Ramiro Landa, asked
       defendant to accompany him to obtain an identification card (ID). Defendant responded that he
       was afraid to go out, but Landa replied that, when defendant asked Landa to go somewhere, he
       did; so defendant agreed. Before leaving the house, defendant did not take any weapons and he
       did not observe Landa take any. After they exited the house, defendant walked behind Landa
       stating that it was dangerous for him to be on the street. After the beating on New Year’s Day,
       defendant had stayed inside for long periods of time. Defendant and Landa were walking on
       South Drake Avenue when Landa walked into a yard. Defendant recognized the house as the
       house where he was beaten, and he told Landa not to do that because this was the house where
       he was beaten. Landa replied that, as long as defendant was with Landa, defendant was safe.
       Landa then lifted up his jacket, and defendant observed a knife. Landa stated that if they tried
       anything, he would “teach them a lesson.” Landa told defendant that, if he was scared,
       defendant could go back. Defendant started to go back to his house but he was “very afraid” for
       Landa, and defendant tried to pull Landa away. At this point, Landa was in the gangway and
       defendant was trying to pull Landa out of it.
¶ 60       Defendant testified that, as he was trying to pull Landa away, three men came running
       toward them and surrounded defendant. One of the three men was Jesus Sanchez who told
       defendant “all right, paisa, now I’m really going to kill you.” Then defendant heard a whistle
       which he recognized as a signal that gang members used to call others. When he heard the
       whistle, defendant became very scared and grabbed his brother-in-law’s knife. Defendant was
       asked “[a]t the time that you grabbed the knife *** where were those men?” and he replied
       “[t]hey came at me and they started hitting me.”11 Defendant was then asked “[c]ould you tell
       whether any of them had weapons at that point?” and he replied “[n]o, no, no.”12 Defendant
       tried to push them, and he felt that he had cut one of them. Then he tried moving back.
       Defendant identified one of the three men from a photograph as Javier Cahue. The three men
       continued to beat him down the back of the gangway. When defendant moved back,
       “something in the shadow came at me” and defendant heard “you cut me already
       brother-in-law.” Then Javier Cahue was behind defendant and hitting defendant, and
       defendant swung the knife back, and Cahue said that defendant had cut him. Cahue grabbed
       defendant’s hands with both his hands, and Cahue was pushing the knife toward defendant’s
       chest. At first, defendant could not do anything, but then he grabbed the knife. Cahue held on
       to defendant with a lot of force, but defendant was able to move a little to the side and Cahue let
       go. Cahue said “don’t kill me, please don’t kill me,” and defendant replied that he did not want
       to kill anyone and that he was just defending himself.
¶ 61       Defendant testified that he then grabbed his brother-in-law, but his brother-in-law said he
       could not walk and that he had lost a lot of blood. Defendant “got him out of that place” and
       then ran toward his house. After reaching his house, defendant took off his jacket and “threw it

           11
              Defendant’s testimony seems to indicate that he grabbed the knife before the three men “came at”
       him. However, on cross, he was asked to clarify this fact, and he responded that they started beating him
       before he grabbed the knife.
           12
              It is ambiguous whether defendant’s “no” was a response to whether he could tell or whether the
       men had weapons.

                                                      - 10 -
       where [he] always thr[e]w it in [his] house,” opened the door and called Officer Gonzalez from
       his home phone. Gonzalez replied that he was at home and instructed defendant to call 911.
       When defendant called 911, he told them that several people were injured and they should send
       two or three ambulances. After calling 911 and telling his girlfriend that her brother had been
       “cut,” defendant ran back toward where his brother-in-law was lying and began to lift him up,
       but officers were already on the scene, and one of them told him not to do that. Defendant told
       him that he “need[ed] to talk to an officer” because he “kn[e]w what happened,” and the officer
       instructed defendant to enter the squad vehicle, which he did.
¶ 62       Defendant then identified a photograph of his jacket and the place where it was found,
       which he testified was “the little alley where I always come out.” Prior to February 9, 2008, he
       was not aware that there was a house behind the front house at that location on South Drake
       Avenue.13 After defendant entered the back of the squad vehicle, he agreed to go to the police
       station at Area 4. When he first talked to the police at Area 4, “[o]ne of the officers threatened
       me. He told me that that he was going to put his hand in my behind.” The officer claimed: “I do
       that to all the people who don’t want to talk and they end up talking.” The officer further
       threatened that “the judge was going to give [defendant] 70 to 80 years and that [the officer]
       was just going to go home.” After those threats, defendant was very afraid, but he eventually
       told the police the truth.
¶ 63       Defendant testified that, when he first grabbed the knife from his brother-in-law, he
       “grabbed it so they could see that [he] had a knife, for them to let [him] get away.” If those
       three men had not threatened and “c[o]me at” him, he would not have removed the knife and he
       would have gone home. He did not want to stab anyone. When asked “[w]hy did you hold up
       the knife and stab?” he replied: “I was scared because they were going to kill me, so I was just
       trying to get them away from me.”

¶ 64                                              b. Cross
¶ 65       On cross, defendant testified that, although he had brought $600 with him on New Year’s
       Eve in the hope of purchasing a vehicle from his hosts, they began talking and completely
       forgot about the vehicle. Defendant admitted that he stabbed his brother-in-law on February 9,
       2008. After defendant was attacked on January 1, 2008, he was not angry but scared and
       thankful that he was able to escape. Although his brother told him not to call the police since it
       would anger the gang members, defendant believed “it would be a good thing for them to be
       arrested because [he] live[d] in the area.” On February 9, 2008, which was a Saturday,
       defendant was at home watching television with his children and he had four or five beers. His
       brother-in-law was also drinking.
¶ 66       Defendant testified that he had never viewed the videotape of his statements to the police or
       reviewed the transcript. When the police arrived on February 9, 2008, one of the first police
       officers asked defendant to enter the squad vehicle which he did. At that point, his
       brother-in-law and another man were lying on the ground, and defendant admitted at trial that
       he had stabbed both of those men. However, defendant did not inform the officer that he had
       stabbed those men, and he did not recall what he told the officer. After the fight, defendant had
       cuts on his hands, but he did not receive stitches and did not go to the hospital. Defendant did

           13
            That location was where Willie Sanchez lived in the front house and Javier Cahue lived in the rear
       coach house.

                                                     - 11 -
       not know whether he stabbed Jesus Sanchez, who was one of the men who had previously
       beaten defendant on January 1, 2008. Defendant did not observe anyone else with a weapon in
       the gangway on February 9, 2008, because “it was too dark.” However, when he was leaving to
       head to his home, someone hit him “really hard” on his back, and he did not know what he was
       hit with.
¶ 67       Defendant testified that, when his brother-in-law was standing in the gangway, defendant
       “was going home, but he turned around to get [his brother-in-law] because [he] didn’t want to
       leave him there.” Defendant had walked away but he came back and “tried to pull” his
       brother-in-law “but he was too heavy.” The brother-in-law had the knife “inside his pants at the
       waist.” They had “that knife at home to cut tomatoes or chili’s [sic] or anything.” When the
       three men first approached, defendant was holding onto his brother-in-law’s jacket and the
       three men were running toward them. When he was asked whether he grabbed the knife before
       or after the three men started beating him, defendant stated before:
                   “ASA: Did you start getting beat up before or after you grabbed the knife from
               Ramiro’s waistband?
                   DEFENDANT: The second before I grabbed it.
                   ASA: They started hitting you beforehand?
                   DEFENDANT: Yes.”
¶ 68       When defendant was asked why Ramiro did not reach for his own knife, defendant replied
       that his brother-in-law was “very high.” Although defendant did not observe him using drugs
       that day, defendant testified that “[h]e liked to smoke a lot of weed and did cocaine” but he
       always went outside to do it. After the three men started beating defendant, defendant felt “all
       the blows from everywhere” and he did not “know which one was hitting me where.” The first
       blow landed on defendant’s head. Defendant admitted that he stabbed one of the men in the
       chest:
                   “ASA: Where did you stab the guy that passed you first, what part of his body did
               you stab him?
                   DEFENDANT: I think in his chest because I pushed him.[14]
                   ASA: When you say you pushed him, did you push the knife into his chest?
                   DEFENDANT: Yes, I had the knife in my hands and I was pushing him and I was
               moving and I was swinging and I was pushing them away.”
¶ 69       On cross, the State played an audiotape of a 911 call, but defendant could not identify his
       voice on the tape.15 Defendant admitted telling the detectives: that “Ramiro was gone for six
       or seven minutes, and then he came and told [defendant] to call the police”; that defendant had
       cuts on his hands from cutting an apple in the morning and working in a butcher shop; that
       Ramiro had the knife tucked inside his sleeve; and that the men had threatened defendant’s life
       and to burn his house. However, defendant testified that he was “saying anything” because he
       had been threatened and he was very scared. Defendant recalled that, after a lineup, the police
       informed him that his jacket had been found by the door of his house. Defendant testified that


          14
              In a stipulation, the parties agreed that the medical examiner who performed the autopsy on
       Villagrana would testify that Villagrana received a stab wound to the chest.
           15
              Both parties agreed that the translation and transcript of the 911 call was not accurate.

                                                   - 12 -
       he always left his jacket there, that it was his work jacket and that he always threw it under the
       stairs because it was always dirty.
¶ 70       Defendant admitted that he mistakenly told the police that the first time he was beaten was
       on Thanksgiving rather than New Year’s Eve:
                   “ASA: By the way, when you were talking to the Detectives about the time that you
               had gotten beaten up before, you told them it happened on Thanksgiving Day, not New
               Year’s Day?
                   DEFENDANT: Yes.
                   ASA: And that was just a mistake?
                   DEFENDANT: I don’t really have any kind of education. I don’t really know about
               dates, but dinner is a dinner.”16
¶ 71       The State also asked defendant about his interview at 3:15 p.m. with an assistant State’s
       attorney (ASA) and Detective Jose Garcia. Defendant admitted that he told them that he had
       been drinking with his brother-in-law and had finished almost five beers, and that one of the
       men said he was going to kill defendant. The State then asked defendant about an interview
       later in the afternoon17 with Detective Jose Garcia and another ASA. Defendant admitted
       stating that the first two men who came at him did not have anything in their hands.

¶ 72                                       6. Heriberto Orozco
¶ 73       Defendant’s next witness was Heriberto Orozco who testified that, on December 13, 2010,
       at 9:30 p.m. he was at the home of his girlfriend, Marisol Sanchez, the sister of Jesus Sanchez.
       Jesus was there with his girlfriend Leslie Brown. Orozco observed Jesus and Brown arguing
       and rolling around in the snow outside, which Orozco described as fighting. When Orozco
       separated them, Jesus pushed Orozco away and punched Brown in the face. The police were
       called, and Jesus was arrested. Orozco did not know the outcome of the case.

¶ 74                          7. Chicago Police Officer Benjamin Martinez
¶ 75       Chicago police officer Benjamin Martinez testified that, shortly after midnight on January
       26, 2013, he arrested Jesus Sanchez, who was standing with several other people outside the
       K’Oz Nightclub near 3551 West 25th Street, Chicago. They were flashing gang signs and
       yelling gang slogans at the patrons of the club. Specifically, Jesus was yelling: “Raza killer, SD
       killer, Two Six Killer and Ambrose killer.”

¶ 76                            8. Chicago Police Officer Mario Uribe
¶ 77      Chicago police officer Mario Uribe testified that he interviewed Javier Cahue at Mt. Sinai
       Hospital on February 9, 2008, at some time after 11 p.m. about a stabbing.
¶ 78      First, Uribe responded yes when asked by defense counsel if Cahue stated that “he, Javier
       Cahue grabbed at the offender’s neck to stop him and in the process stabbed the victim,” and

           16
              Defendant had previously testified that he had his birthdate tattooed on his hand: “[b]ecause I
       don’t know about letters or numbers and I forget.”
           17
              The ASA in court stated that the interview was “at about 5:30 p.m. in the afternoon” but then the
       subsequent times given, which are all in 24-hour time, are shortly after 3:30 p.m.

                                                     - 13 -
       that Cahue “grabbed the person with the knife, who then stabbed the second man who the
       offender had come to the scene with.” This testimony left the impression that Cahue admitted
       to stabbing a victim.
¶ 79       However on cross, Uribe testified that Cahue stated that defendant stabbed everyone in the
       gangway. Uribe responded yes when asked by the ASA if Cahue stated that “the offender
       approached Cahue with another man, male Hispanic, and started to stab Sanchez and another
       victim and the victim, Cahue” and that “the offender also stabbed the male Hispanic that came
       with him.” Uribe testified that Cahue was being treated by the hospital staff as Uribe spoke
       with him.
¶ 80       The trial court then asked questions in order to clarify the testimony. Uribe agreed that
       Cahue had told him that Cahue grabbed the offender’s neck. Then the court asked what
       “happened as a result or after he grabbed the offender’s neck?” Uribe replied: “Cahue said the
       offender stabbed Sanchez in the back and that he cut Cahue’s hands with his knife. I guess he
       was trying to wrestle the knife away from him, and then he–the offender stabbed the other
       unknown man he came with.”

¶ 81                                            9. Stipulations
¶ 82       The defense read three stipulations between the parties regarding Willie and Jesus
       Sanchez.
¶ 83       In the first stipulation, which was labeled Defense Exhibit No. 43, the parties stipulated
       that an ASA would testify that on February 11, 2008, at 4:50 p.m. he interviewed Willie
       Sanchez and that Willie Sanchez’s oral statement was memorialized in a written statement
       which Willie Sanchez signed on every page. The statement recited, among other things, that
       “Willie states that he, Willie, was pretty high and drunk from cocaine, so he was just laying
       back,” and “Willie states that Ignacio was then thrown out of the apartment.” The stipulation
       did not provide a further context for these remarks.
¶ 84       In the second stipulation which was labeled Defense Exhibit No. 44, the parties stipulated
       that, if the court reporter for the grand jury proceeding on February 20, 2008, was called to
       testify, he would state that Willie Sanchez was asked the following questions and provided the
       following answers:
                    “ASA: Do you see anybody on the street at that point that you invite into the party?
                    WILLIE SANCHEZ: Yes, ma’am. Ignacio.
                    ASA: Had you ever seen this person named Ignacio before?
                    WILLIE SANCHEZ: No, ma’am.”
¶ 85       The third stipulation, Defense Exhibit No. 45, stated that if an investigator with the public
       defender’s office was called to testify, she would state that she interviewed Willie Sanchez on
       June 2, 2011, in the kitchen of his parents’ home and he stated “that Ignacio, the guy with the
       beer, was not a gang member,” “that he and his friends were so mad that they beat the guy with
       their fists and bottles,” and “that the beating started upstairs, and they continued to beat him all
       the way downstairs and outside.”
¶ 86       The fourth stipulation stated that, if Edith Sanchez were called to testify, she would state
       that she called the police on December 24, 2012, because her brother, Jesus Sanchez, came
       home drunk and started arguing with her, and placed his hands on her in an offensive manner
       and pushed her into a tree causing her pain.

                                                    - 14 -
¶ 87      After the stipulations, the defense rested and the State began its rebuttal case.

¶ 88                                 C. The State’s Rebuttal Case
¶ 89       The State’s rebuttal case consisted mainly of the introduction of statements made by
       defendant to police.

¶ 90                                1. Detectives Matias and Swiderek
¶ 91       Prior to introducing the statements, the State called Detective Christopher Matias who
       testified: that he spoke Spanish; that he interacted intermittently with defendant from 4:30 a.m.
       to 4:15 p.m. on February 10, 2008; that he acted as a translator for defendant during certain
       procedures such as obtaining buccal swabs and photographs; and that neither he nor other
       officers in Matias’ presence threatened to place a hand on defendant’s behind. The State then
       recalled Detective Gregory Swiderek who testified: that his first interview of defendant began
       at 4:30 a.m. at Area 4 and was not recorded; that, at 6 a.m., defendant was taken into a recorded
       interview room; that defendant was there until 4:15 p.m., and all the interviews between 6 a.m.
       and 4:15 p.m. were recorded; that Detective Garcia translated the interviews at 4:30 a.m. and 6
       a.m.; and that Detectives Matias and Garcia were the only officers who translated for
       defendant at Area 4.

¶ 92                                  2. Stipulation Re: Videotape
¶ 93       The State then read a stipulation between the parties that People’s Exhibit No. 66 was an
       accurate two-hour video recording of the interviews of defendant on February 10, 2008,
       including: (1) two interviews conducted by Detectives Swiderek and Garcia and (2) a third
       interview conducted by an ASA starting at 3:13 p.m. The parties also stipulated that People’s
       Exhibit No. 67 is a 143-page English translation and transcript of the video.

¶ 94                                        3. Sergeant Jose Garcia
¶ 95        Sergeant Jose Garcia testified that he is fluent in English and Spanish, and that he acted as
       a translator for defendant during the interview which began at 4:30 a.m. and lasted 20 minutes.
       At that time, the police did not consider defendant to be in custody and regarded him as a
       witness. During that interview, defendant stated that his brother-in-law entered a gangway and
       exited after sustaining injuries but defendant did not state whether he observed the person who
       stabbed his brother. Defendant stated that he did not know how Rafael Villagrana was stabbed;
       that he (defendant) never entered the gangway; and that two men ran out of the gangway and
       entered a black Blazer-type vehicle.
¶ 96        Garcia testified that, after this interview, he left Area 4 and returned to the crime scene.
       After discovering the knife in the yard north of defendant’s home, Garcia returned to Area 4 at
       5:40 p.m. and defendant was moved into a recorded interview room. Neither Garcia nor any
       officer in Garcia’s presence threatened to place his hand in defendant’s behind. Garcia had
       listened to the 911 tape in this case and recognized the voice as defendant’s voice.
¶ 97        Next, Garcia testified about the substance of the 911 tape. After the call was received, the
       call operator informed defendant that the operator did not speak Spanish, and he placed
       defendant on hold waiting for a Spanish speaker. Then defendant said that he hit Ramiro and
       swore. When a Spanish-speaking operator came on the line, defendant asked for an ambulance

                                                   - 15 -
        because a man was hurt. Defendant stated that they “got into a fight with some gangbangers”
        and the gangbangers hit Ramiro. Then defendant stated there were three injured men. The
        Spanish interpreter stated that “two gangs fought and he got stabbed,” but Garcia believed that
        interpretation was incorrect.
¶ 98        On cross, Garcia testified that he did not take any notes during the first interview at 4:30
        a.m., that he did not write a report about it, and that if any notes were taken, that would have
        been done by Detective Swiderek.
¶ 99        The State then marked the 911 tape as People’s Exhibit No. 68, and it was admitted into
        evidence.

¶ 100                                         4. The Videotape
¶ 101       After Garcia testified, the judge stated that they would adjourn for the day, and he would
        review the videotape and the transcript before the parties returned to argue the case on another
        day. When court resumed, the judge stated:
               “the State had requested that I review with the Defense agreement, portions of the
               electronically recorded interrogation as specified on the sheet that the parties brought
               to my chambers the next day together. That was from 5:56 a.m. to 6:19 a.m. on
               February [10]th, from 6:32 a.m. to 7:35 on the same date and from 3:13 p.m. to 6–it
               should be to 3:39 p.m. on the same date. I’ve reviewed that.
                   I’ve also reviewed the transcript that the parties jointly presented to the Court. I’ve
               reviewed those portions of the ERI and the transcripts, neither more nor less.”
¶ 102       The parties had previously stipulated on the record that People’s Exhibit No. 66 was an
        accurate video recording of interviews with defendant and that People’s Exhibit No. 67 was an
        accurate English translation and transcript of the video.18

¶ 103                                           a. First Interview
¶ 104       The first interview, which began at 5:56 a.m. on February 10, 2008, was conducted by
        Detective Swiderek with Detective Garcia acting as an interpreter.
¶ 105       At the start of that first interview, Detective Swiderek informed defendant that they were
        going to place him in a lineup, and defendant was read his Miranda rights. Detective Swiderek
        stated that he had showed defendant a photograph of Rafael Villagrana, one of the stabbing
        victims, and defendant responded that he did not know him and had “hardly seen him.”
¶ 106       Defendant stated that his brother-in-law asked defendant to accompany him while his
        brother-in-law was going to “get” something, but his brother-in-law did not specify what or
        where. Defendant left his home on South Drake Avenue and followed behind his
        brother-in-law. As they walked, the brother-in-law instructed defendant to wait at a certain
        location, and the brother-in-law kept walking. After 10 minutes, the brother-in-law returned,
        again told defendant to wait, then walked two houses away, opened a gate and entered a
        gangway, walking toward the back of a house. This time defendant followed.

            18
              The State’s brief states that the transcript is also included in the common law record. However,
        the transcript in the common law record and the transcript labeled Exhibit No. 67 are not identical.
        Exhibit No. 67 contains corrections in pen to the translation which the transcript in the common law
        record lacks. We will rely on Exhibit No. 67.

                                                     - 16 -
¶ 107       Defendant testified that it was the same place where defendant had been beaten up and
        robbed by three men on Thanksgiving Day.19 Defendant had a scar from the incident and made
        a police report about it. The incident occurred in the front house on the property.
¶ 108       Defendant stated that, after his brother-in-law walked down the gangway a second time,
        defendant did not hear anything, and then, six or seven minutes later, his brother-in-law came
        running out and grabbed defendant and told him to call the police. Defendant held his
        brother-in-law and laid him on the ground. Then defendant ran to his house and told his wife
        “they hit your brother.” After retrieving an officer’s phone number from his wallet, defendant
        called the officer who told him to call 911, which he did. Defendant told the 911 operator to
        send two ambulances for two or three people. After calling 911, defendant ran back to his
        brother-in-law and started lifting him up, but a police vehicle arrived and an officer instructed
        defendant not to do that.
¶ 109       Defendant stated, after the officer asked him what he was doing, defendant explained that
        the man was his brother-in-law and that defendant had been with him earlier. The officer
        replied that defendant was an important witness and instructed him to enter the police vehicle,
        which defendant did.
¶ 110       Defendant stated that, after his brother-in-law ran out of the gangway, another man exited
        and was holding onto the fence. Then two men ran out, entered a black Blazer truck and
        departed. In the interview, Detective Swiderek asked defendant why he told the 911 operator
        there were two or three people injured. Defendant said that he “called fast” and said he needed
        “[t]wo–three.” The detective also asked defendant how he had received the cuts that the
        detective observed on defendant’s hands. Defendant replied: “This cut is from an apple I cut in
        the morning and this one is because I work at a butcher shop.” When the defendant asked about
        the blood on his pants and shoes, defendant replied: “I don’t know if it’s from my
        brother-in-law.”

¶ 111                                        b. Second Interview
¶ 112       The second interview, which began at 6:32 a.m. and lasted approximately an hour, was
        conducted again by Detectives Swiderek and Garcia.
¶ 113       At the start of the second interview, they told defendant that he had been identified “as the
        guy that did this,” and that “[y]our brother-in-law died for nothing.” The detectives told him
        that now was his chance to explain himself, that he did not look like a bad person, but that if he
        did not explain himself he would look like a cold-blooded killer. The detectives also told him
        that a knife had been found next to his house and a bloody jacket or sweatshirt outside his
        apartment door. The detectives said that they were going to take defendant’s clothes and test
        the blood on them to see if it “c[a]me back to the people that got stabbed.” The detectives told
        him that, if he did not explain himself, it “looks bad for” him.
¶ 114       The detectives then said that Ramiro was like his brother and asked: “You’re going to let
        Ramiro die for nothing?” When defendant said “I never went all the way over there,” Detective
        Swiderek replied “[y]eah he did” and “you could be looking at spending a lot of years in jail.”
        The detective said they found the knife next to defendant’s house because that is where
        defendant put it. When they asked about the black jacket, defendant replied that he wore a

           19
             Defendant testified that he mistakenly said Thanksgiving Day when he meant New Year’s Day.

                                                    - 17 -
        black jacket but he did not remember when he took it off. Detective Swiderek responded that
        defendant took it off because “those guys are dead” and “it’s got blood all over it.” Defendant
        stated that he had the jacket on when he ran across the street to his house, but he did not have it
        on when the police arrived.
¶ 115       The detectives then stated that the knife they found was “going to match these cuts” and it
        was found “next to [defendant’s] house,” and that it was “going to have blood on it from people
        that got stabbed.” They repeated that, if defendant did not explain himself, he would “look like
        a cold-blooded killer,” and they repeated several times that Ramiro was dead. Then Detective
        Swiderek stated: “if you don’t explain yourself you could be going away for a long time.”
¶ 116       Detective Swiderek added: “You know those guys robbed and beat you. You were mad.
        Sometimes things happen. But you better explain yourself here. We have people that saw you.
        Picked you out. We have blood. There’s blood on your hands. We have the knife. Next to your
        house. We don’t think you’re a bad guy. But sometimes things happen. And if you don’t
        explain yourself, it looks like you went over there just to kill a whole bunch of people. ***
        Now is the time to explain yourself.”
¶ 117       Detective Garcia, who was acting as the interpreter, then asked, independent of any
        question posed by Detective Swiderek, “why did Ramiro have to die? Did you kill him on
        purpose?” To which defendant replied no.
¶ 118       Then Detective Swiderek continued: “Your friend, your brother. You know, Ignacio,
        things happen. We don’t think you’re a bad guy. You’ve never been in a lot of trouble. ***
        You know maybe you were drinking a little bit[,] things happen.” Defendant replied: “Yes, I
        drank about four almost five beers.”
¶ 119       Then Detective Garcia, not acting as an interpreter for Detective Swiderek, stated:
        “Alcohol makes you do things that later you regret. *** But things happen. You have to
        explain it. You have to explain it to him.”
¶ 120       Detective Swiderek said that he would be mad too if someone robbed him and asked what
        they robbed defendant of. Defendant said $600. Detective Swiderek said “[o]kay[,] so maybe
        you just wanted to get your money back,” but defendant replied no.
¶ 121       Then Detective Garcia, not acting as an interpreter, asked defendant several times why he
        went there with a knife. Detective Swiderek then stated that they knew that defendant did not
        “want it to go this way” and added “[w]e told you these guys–some of these guys were in a
        gang, right?” Detective Swiderek said “if you don’t want to explain yourself we have to go
        on–we have to go on with what other people are telling us. And they’re not saying–They’re not
        saying nice things.”
¶ 122       Detective Garcia, not acting as an interpreter, stated: “They’re saying it occurred
        differently from what you’re saying. They’re going to say how the story happened. Here is
        your opportunity to tell us how you saw things happen. Explain how Ramiro died. Did he die at
        your cold-blooded hand? Did you assassinate him? Then how did Ramiro die? How is it that
        Ramiro died? How did Ramiro die? Did you assassinate him? Did you kill him? How did he
        die?”
¶ 123       Detective Garcia continued: “How are you going to ask Ramiro’s family for forgiveness,
        your own family? How are you going to ask them for forgiveness for what happened to him?
        Are you going to let them believe that you cold-bloodedly killed him? *** Don’t you want to



                                                    - 18 -
        ask them for forgiveness for what happened to Ramiro?” When defendant indicated yes,
        Detective Garcia stated: “Then explain to us how it happened.”
¶ 124        Then defendant stated: “We came out of the house. He tells me accompany [my]
        brother-in-law. Weeks before he had mentioned that he wanted to get an ID.” Defendant stated
        that Ramiro “was very upset because he said he wasn’t interested in anything in life. ***
        Because his father doesn’t love him.” When Detective Garcia asked what that had to do with
        “going with the guys about an ID,” defendant replied: “They also took money from him.”
        When they arrived at the house, his brother-in-law told defendant to wait, and then the
        brother-in-law left and returned and said “come on dude let’s go f*** them up.” Ramiro was
        carrying a small knife with a red handle, and defendant told him no and tried to take the knife
        from him. But defendant was not able to take the knife, so defendant went after him. When
        they arrived at the gangway to the house, two men were coming toward them, and his
        brother-in-law pushed him away. Defendant stated: “Then he took the knife and the guy yelled.
        One of the guys yelled and he took–I didn’t know if he had hit him or not.” In the prior quote,
        it is not clear who “he” is but “he” seems to refer to the brother-in-law and “him” seems to refer
        to one of the three men. Then defendant stated: “I just heard him say paisa I don’t want to die
        paisa.”
¶ 125        Defendant then stated: “Then when I saw him coming back–He didn’t have the knife
        anymore. He was coming back without anything. He was coming back with his hand like this.
        I don’t remember if it was this hand. Then I grabbed him and brought him back and let him go
        there on the sidewalk. I went back. The knife was just thrown on the ground and a fat guy went
        running towards the other side. I think–I’m not sure what happened. I then grabbed the knife
        and went to get my brother-in-law and I took him out of there. I then let him go and went
        outside to a make a call” by phone. The “him” and “he” at the start of this quote appear to refer
        to his brother-in-law.
¶ 126        Defendant stated that he left running, threw away the knife, threw down the jacket and
        called the police. Detective Garcia told him that what he related was “not possible,” that
        defendant was “not telling [them] something” and that he had to tell them “the whole truth.”
        Detective Garcia added: “the only thing that is going to help you is the truth. I know you’re
        scared. I know you didn’t plan this.” Detective Swiderek told him: “The witnesses have you
        Ignacio with the knife.” Then the detectives stated:
                      “DETECTIVE SWIDEREK: Don’t do that to him.
                      DETECTIVE GARCIA: Don’t do Ramiro like that. Don’t blame him.
                      DETECTIVE SWIDEREK: You don’t want to disgrace him.
                      DETECTIVE GARCIA: You don’t want to disgrace him. You don’t want him to
                 take the blame for that disgrace. No, right.
                      DETECTIVE SWIDEREK: The witnesses have the knife in your hand.”
¶ 127        Then defendant stated that when he went with Ramiro, he did not know what Ramiro was
        going to do, and that he did not do the stabbing. Then the police argued with defendant that
        defendant was the one who was robbed, that Ramiro did not have a problem with these men,
        and that defendant was “the one with the problem.” Detective Swiderek stated: “There was one
        knife out there and your brother was stabbed, an accident. And you stabbed him. It was an
        accident. It was an accident. It was an accident yes. Yes–yeah–yeah. Well guess what? If it



                                                    - 19 -
        wasn’t then you’re going to go down as a cold-blooded killer of your own brother-in-law.
        ’Cause everybody’s got the knife in your hands.”
¶ 128       Detective Swiderek then stated: “The knife has your fingerprints on it.” Both detectives
        then repeated a number of times that defendant could not blame Ramiro. Defendant then
        explained that Ramiro was mad because he gave these men money to obtain an ID but they
        never gave him the ID. The police then argued with him that he was the one who was robbed
        and beaten, and that the witnesses said that defendant had the knife not Ramiro. Defendant
        stated: “I already explained myself. I already told you what happened.” The police repeated
        several times that he should let Ramiro rest in peace.
¶ 129       Defendant then stated that the other men threatened to burn down defendant’s house and
        Ramiro took the knife. Defendant then said, “When we got there−” and Detective Garcia
        interrupted and said: “Hmm-hmm. When you got there–you took it? You took it from him?”
        Defendant then repeated: “I took it from him.” Defendant stated that, when they entered the
        gangway, the men jumped on him and defendant grabbed the knife to defend himself.
        Defendant continued that, when the men passed by him, he turned around and “threw the hit”
        which accidentally hit his brother-in-law. Defendant stated that, when one of the other men
        came at him, defendant hit him, and that when one of the men grabbed him, he stabbed him.
¶ 130       The following exchange occurred:
                    “DETECTIVE GARCIA: So you think you that you stabbed two and then you
                accidentally stabbed your brother-in-law?
                    DETECTIVE GARCIA: Yes?
                    DETECTIVE SWIDEREK: Say yes.
                    DETECTIVE GARCIA: I’m sorry I don’t hear you. You have to tell me–
                    DEFENDANT: Yes.”
¶ 131       Defendant stated that if the men had not thrown themselves on him, he wouldn’t have done
        anything, and “I didn’t want to hit anybody. I had the knife and I didn’t mean to hit the chubby
        one” and “I didn’t want to stick anyone.” Defendant stated that Ramiro did not tell him that
        Ramiro had a knife until they arrived at the scene. Defendant did not see whether anyone else
        had a knife because it was dark. After defendant told the detectives that he did the stabbing, the
        detectives told him “[n]ow your brother can rest,” and they offered him a soda.

¶ 132                                         c. Third Interview
¶ 133       The third interview, which began at 3:13 p.m., was conducted by an ASA with Detective
        Jose Garcia acting as an interpreter. The ASA began by reading defendant his Miranda rights.
        When the ASA then asked defendant if he would like to relate what happened last night,
        Detective Garcia translated that as: “Do you want to tell him what happened yesterday? What
        you told us. What you told us.”
¶ 134       Defendant then related: that his brother-in-law lives in defendant’s home; that defendant
        was at home watching television and had consumed almost five beers; that his brother-in-law
        invited defendant to accompany him to obtain an ID; that the brother-in-law had already paid
        for the ID but had not received it; that they walked to the place where defendant had been
        previously beaten up; that, when they arrived, his brother-in-law said that he wanted to teach
        them a lesson and that was when defendant first observed his brother-in-law with a knife; that
        defendant grabbed him and said “no–no–no”; that defendant continued to follow him saying no

                                                    - 20 -
        and they entered the gangway through a gate; that suddenly men appeared in the gangway; that
        one of the men recognized defendant, ran toward defendant and jumped him; that defendant
        then took the knife from his brother-in-law and defended himself with it; that a second man
        attacked defendant; that defendant turned around and accidentally stabbed his brother-in-law;
        that a “chubby” man grabbed the knife and said “don’t kill me paisa”; that defendant replied
        that he did not want to hurt anyone and he did not “know what’s going on with me”; that it was
        like defendant was “dizzy” and he “snapped out of it” when the chubby man grabbed
        defendant’s hand; that the chubby man let defendant go; that defendant grabbed his
        brother-in-law and left and laid him on the sidewalk; that his brother-in-law told him to call the
        police; that defendant ran toward his house and threw the knife away; that when he arrived at
        his house, he took off his jacket and called an officer who stated that he could not attend to him
        and to call 911; and that defendant called 911 and requested an ambulance for 2 or 3 people.
¶ 135       When the ASA asked defendant when he was beaten up, defendant replied “[i]t was on
        Thanksgiving Day or how do you say that?” and Detective Garcia replied “Thanksgiving. On
        Thanksgiving” and defendant agreed with him. When the ASA asked “[n]ot New Year’s Eve,”
        defendant replied that “it was on the day of the dinner.” Defendant stated on the day he was
        beaten, his brother-in-law later pointed to defendant’s eye and asked what happened.
¶ 136       When the ASA asked defendant if he had stabbed the first man in the chest, defendant
        responded he did not see the area where the man was hurt. Then Detective Garcia stated “you
        told us you *** stabbed him more or less right around” here and that defendant should show
        the ASA where, which he did. Defendant stated that he did not know if he cut the second man.
        Defendant also related that he worked at Sam’s assembling boxes to pack meat.
¶ 137       As stated above, after watching the videotape and reading the transcript of the three
        interviews, the court proceeded to oral argument and then verdict.

¶ 138                                   II. Conviction and Sentence
¶ 139       The trial court found defendant guilty of first-degree murder and two counts of aggravated
        battery and rejected defendant’s claims of self-defense and second-degree murder predicated
        on imperfect self-defense The presentence report indicated that defendant was 34 years old,
        with no gang affiliation and only one conviction for driving while intoxicated. A psychological
        evaluation concluded that defendant had “mild mental retardation.”
¶ 140       After hearing factors in mitigation and aggravation, the trial court sentenced defendant on
        November 21, 2013, to a total of 32 years with the Illinois Department of Corrections. The
        sentence included 30 years for the first-degree murder and 2 years for each aggravated battery,
        with the aggravated battery sentences to run concurrently to each other but consecutively to the
        murder sentence. This appeal followed.

¶ 141                                         ANALYSIS
¶ 142       On this direct appeal, defendant asks this court to reduce his murder conviction to
        second-degree murder, arguing that he proved by a preponderance of the evidence a mitigating
        factor, namely, that he had an actual, although unreasonable, belief in the need to act with
        deadly force to defend himself and another. 720 ILCS 5/9-2(a)(2) (West 2008). For the
        following reasons, we affirm.



                                                    - 21 -
¶ 143                                         I. Standard of Review
¶ 144        “The question of whether a defendant’s actions were committed under mitigating
        circumstances–here, the question of whether defendant unreasonably believed that
        circumstances justifying the use of lethal force were present–presents a question of fact.”
        People v. Romero, 387 Ill. App. 3d 954, 967-68 (2008). In the case at bar, the trial court found
        that the mitigating factor was not present. “In an appeal challenging a factual determination
        that no mitigating factor was present, the question presented is *** whether the fact finder
        correctly concluded that the defendant did not prove the existence of a mitigating factor by a
        preponderance of the evidence.” Romero, 387 Ill. App. 3d at 967. When a trial court
        determines that the defendant failed to prove the presence of a mitigating factor by a
        preponderance of the evidence, the reviewing court will not reverse if it determines that “after
        viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
        could have found that the mitigating factors were not present.” People v. Blackwell, 171 Ill. 2d
338, 358 (1996).
¶ 145        In a bench trial, the responsibility of weighing the credibility of the witnesses rests with the
        trial court. People v. Coleman, 301 Ill. App. 3d 37, 42 (1998). “This court will not substitute its
        judgment for that of the trial court on questions involving the credibility of witnesses.” In re
        Jessica M., 399 Ill. App. 3d 730, 738 (2010). A trial court’s decision to believe one witness’s
        account of an attack over another “is virtually unassailable on appeal.” In re Jessica M., 399
Ill. App. 3d at 738.
¶ 146        “[T]his deference does not require a mindless rubber stamp on every bench trial guilty
        verdict we address.” People v. Hernandez, 312 Ill. App. 3d 1032, 1037 (2000). The trial judge
        must “consider all the evidence presented in determining the matter before it,” and a reviewing
        court will review the record to ensure this was done. People v. Mitchell, 152 Ill. 2d 274, 322
        (1992). A “trial court’s failure to recall and consider testimony crucial to defendant’s defense
        result[s] in a denial of defendant’s due process rights.” Mitchell, 152 Ill. 2d at 323. Likewise,
        “[a]lthough the trial court’s findings of fact are given great weight, they are not conclusive
        where *** the finding is unsupported by the testimony given at trial.” People v. Jones, 404 Ill.
        App. 3d 734, 746 (2010).

¶ 147                                     II. Imperfect Self-Defense
¶ 148       Section 9-2 of the Criminal Code of 1961 provides for two forms of second-degree murder,
        the second of which occurs when: “[a]t the time of the killing [defendant] believes the
        circumstances to be such that, if they existed, would justify or exonerate the killing under the
        principles stated in Article 7 of this Code, but his belief is unreasonable.” 720 ILCS 5/9-2
        (West 2008). This second form of second-degree murder is known as imperfect self-defense,
        and “occurs when there is sufficient evidence that the defendant believed he was acting in
        self-defense, but that belief is objectively unreasonable.” People v. Jeffries, 164 Ill. 2d 104,
        113 (1995).
¶ 149       Self-defense consists of six factors: “(1) force is threatened against a person, (2) the person
        is not the aggressor, (3) the danger of harm was imminent, (4) the threatened force was
        unlawful, (5) the person actually and subjectively believed a danger existed that required the
        use of the force applied, and (6) the person’s beliefs were objectively reasonable.” People v.
        Washington, 2012 IL 110283, ¶ 35. To sustain a charge of first-degree murder after the
        defendant raises the issue of self-defense, the State must prove beyond a reasonable doubt that

                                                     - 22 -
        at least one of the six factors was not present. Jeffries, 164 Ill. 2d at 128. However, to be found
        guilty of second-degree murder, the defendant must prove by a preponderance of the evidence
        that all of the first five factors were present. Jeffries, 164 Ill. 2d at 129.

¶ 150                                         III. Burden of Proof
¶ 151       Defendant argues that his conviction for first-degree murder should be reduced to
        second-degree murder because he proved, by a preponderance of the evidence, that he had an
        actual, but unreasonable, belief in the need to act with deadly force for self-defense.
¶ 152       Section 9-1 of the Criminal Code defines the offense of first-degree murder, in pertinent
        part, as follows:
                     “(a) A person who kills an individual without lawful justification commits first
                degree murder if, in performing the acts which cause the death:
                         (1) he either intends to kill or do great bodily harm to that individual or another,
                     or knows that such acts will cause death to that individual or another; or
                         (2) he knows that such acts create a strong probability of death or great bodily
                     harm to that individual or another[.]” 720 ILCS 5/9-1 (West 2008).
¶ 153       Section 9-2 of the Criminal Code defines the offense of second-degree murder, in pertinent
        part, as follows:
                     “(a) A person commits the offense of second degree murder when he commits the
                offense of first degree murder as defined in paragraphs (1) or (2) of subsection (a) of
                Section 9-1 of this Code and either of the following mitigating factors are present:
                         (1) At the time of the killing he is acting under a sudden and intense passion
                     resulting from serious provocation by the individual killed ***; or
                         (2) At the time of the killing he believes the circumstances to be such that, if
                     they existed, would justify or exonerate the killing under the principles stated in
                     Article 7 of this Code, but his belief is unreasonable.
                     (b) Serious provocation is conduct sufficient to excite an intense passion in a
                reasonable person.
                     (c) When a defendant is on trial for first degree murder and evidence of either of the
                mitigating factors defined in subsection (a) of this Section has been presented, the
                burden of proof is on the defendant to prove either mitigating factor by a
                preponderance of the evidence before the defendant can be found guilty of second
                degree murder. However, the burden of proof remains on the State to prove beyond a
                reasonable doubt each of the elements of first degree murder and, when appropriately
                raised, the absence of circumstances at the time of the killing that would justify or
                exonerate the killing under the principles stated in Article 7 of this Code.” 720 ILCS
                5/9-2 (West 2008).
        “[T]he elements of first degree and second degree murder are identical, and it is the presence of
        statutory mitigating factors that reduces an unlawful homicide from first degree to second
        degree murder.” People v. Thompson, 354 Ill. App. 3d 579, 587 (2004).
¶ 154       “[T]he second degree murder statute requires the State to prove, beyond a reasonable
        doubt, each element of first degree murder before the burden shifts to the defendant to prove,
        by a preponderance of the evidence, any of the factors in mitigation that must be present to


                                                     - 23 -
        reduce the offense from first degree to second degree murder.” Thompson, 354 Ill. App. 3d at
        586. This court has held that, once the defendant proves a mitigating factor by a preponderance
        of the evidence, the State has a burden to disprove it beyond a reasonable doubt. Thompson,
354 Ill. App. 3d at 586 (“Once the defendant carries his burden of proving any of the factors in
        mitigation, the burden shifts back to the State to prove the absence of the implicated mitigating
        factors beyond a reasonable doubt.”); People v. Golden, 244 Ill. App. 3d 908, 919 (1993) (If
        defendant presents mitigating evidence “the State must disprove those factors beyond a
        reasonable doubt.”). In People v. Buckner, 203 Ill. App. 3d 525 (1990), the court explained that
        “the second-degree murder statute functions as a defense against the first-degree murder
        charge, which the State is still required to prove before the trier of fact considers whether the
        mitigating factors were shown by a preponderance and, if it so finds, the State must disprove
        such factor(s) by proof beyond a reasonable doubt.” (Emphasis in original.) Buckner, 203 Ill.
        App. 3d at 533-34.
¶ 155        However, the Second District has held that “[t]hese cases misstate the law” and “Illinois’s
        statutory scheme nowhere provides that the State must disprove a mitigating factor beyond a
        reasonable doubt after a defendant has established a mitigating factor by a preponderance of
        the evidence.” People v. Romero, 387 Ill. App. 3d 954, 966 (2008). In the 1980s, shortly after
        the Criminal Code was amended to replace the offense of voluntary manslaughter with the
        offense of second-degree murder, the Illinois Supreme Court held that “the new Act not only
        requires the defendant to come forward with some evidence of a factor in mitigation; it requires
        the defendant to prove, by a preponderance of the evidence, a factor in mitigation.
        Furthermore, the State is no longer required to prove, beyond a reasonable doubt, the absence
        of the factor in mitigation.” (Emphases in original.) People v. Shumpert, 126 Ill. 2d 344, 352
        (1989). See also People v. Simon, 2011 IL App (1st) 091197, ¶ 51 (“The State is not required to
        prove the absence of the mitigating factor beyond a reasonable doubt.”).20
¶ 156        In the case at bar, defendant argues that the State failed to disprove the mitigating factor
        beyond a reasonable doubt, and the State argues that it did. However, we need not resolve the
        issue of whether this is required–an issue that is not addressed by the parties–because the fact
        finder stated that he did not find defendant credible, and thus defendant failed to satisfy his
        initial burden of proving the mitigating factor by a preponderance of the evidence.
¶ 157        First, the State satisfied its burden of proving defendant guilty of first-degree murder
        beyond a reasonable doubt, a fact that defendant does not dispute on appeal. The State satisfied
        this burden by calling Javier Cahue, one of the survivors of the brawl, as well as other
        witnesses. Then, defendant attempted to satisfy his preponderance burden by calling several
        witnesses including himself. Like Cahue, defendant was one of the survivors of the event.
¶ 158        However, defendant failed in his attempt to satisfy his preponderance burden because the
        trial court found: “I simply don’t believe his testimony. I do not believe the changing
        circumstances of those statements to the police.” For example, Officer Sanchez, who was the
        first officer to arrive at the scene, testified that defendant claimed he was merely standing on
        the sidewalk when four men, including his brother-in-law, ran out of the gangway, all injured.
        Even defendant admitted at trial that he lied to the police at first, claiming that an unidentified
        officer threatened him and that he told the truth only later. By contrast, the trial court

            20
              The issue of burden of proof was not briefed by the parties in Simon and was not dispositive to this
        court’s holding in that case.

                                                       - 24 -
        “conclude[d] that Cahue was testifying credibly.” After listening to defendant’s own
        admittedly conflicting statements, the trial court concluded that defendant “did not act out of
        any belief, even unreasonable, that self-defense was necessary that would lead to him being
        found guilty of second-degree murder.” Since the trial court found that defendant failed in his
        attempt to satisfy his initial preponderance-of-the-evidence burden, we will analyze below
        whether any rational trier of fact could have reached the same conclusion. Blackwell, 171 Ill.
2d at 357.

¶ 159                                     IV. Any Rational Trier of Fact
¶ 160        As we stated earlier, the burden was on defendant to prove by a preponderance of the
        evidence the following five factors: “(1) force is threatened against a person, (2) the person is
        not the aggressor, (3) the danger of harm was imminent, (4) the threatened force was unlawful,
        [and] (5) the person actually and subjectively believed a danger existed that required the use of
        the force applied.” Washington, 2012 IL 110283, ¶ 35 (listing the factors of self-defense);
        Jeffries, 164 Ill. 2d at 129 (burden is on defendant to prove by a preponderance of the
        evidence). We must affirm if “any rational trier of fact” could have found that defendant failed
        to prove any one of these factors by a preponderance of the evidence. Blackwell, 171 Ill. 2d at
        357.
¶ 161        Our review of the record shows that a rational trier of fact could have found that defendant
        failed to prove by a preponderance that he was not the aggressor. Defendant testified that he
        and his brother-in-law walked to the same house where defendant had been previously beaten,
        and his brother-in-law showed defendant a knife and stated that he would “teach them a
        lesson.” Defendant testified that he had an opportunity to leave at that point but decided to
        remain. According to defendant’s own testimony, if defendant had not grabbed the knife from
        his brother-in-law when the three men approached, then the resulting fight would have been a
        fistfight of two men against three men. The medical examiner testified that the murder victim,
        Rafael Villagrana, died of multiple stab wounds, and defendant’s own testimony indicated that
        no one succeeded in taking the knife from defendant during the fight and no one else had a
        knife. Defendant admitted that he stabbed both of the men who died, both Villagrana and his
        brother-in-law. Based on defendant’s own testimony alone, a rational trier of fact could have
        concluded that defendant failed to show by a preponderance of the evidence that he was not the
        aggressor.
¶ 162        In reaching this conclusion, we do not overlook defendant’s assertion that he was
        threatened by the police and that, after being threatened by them, he would “say[ ] anything.”
        Defendant testified that the police threatened him with 70 to 80 years in jail if he did not talk to
        them, a claim that none of the officers denied when they testified. The officers denied that they
        threatened to place a hand in his behind, but they did not address this other threat, of decades in
        jail. Defendant’s assertion of this second threat finds support in the transcript of the second
        interview where the detective, who was in charge of the questioning, told defendant “if you
        don’t explain yourself you could be going away for a long time” and where the detective who
        acted as a Spanish interpreter told defendant: “You have to explain it to [the other detective].”
        Statements like these contradict and undercut the Miranda warnings which defendant received
        at the start of the first interview and should not be encouraged. However, no issue with respect
        to the statements is raised on appeal, and the trial judge read the transcript and took these


                                                     - 25 -
        statements into consideration when making his credibility determination of defendant whom
        he had the opportunity to observe in person–an opportunity which we lack.
¶ 163        Based on our careful and detailed review of the record, we cannot conclude that no rational
        trier of fact could have found as the trial court did with respect to the second-degree murder
        charge, and thus we must affirm.

¶ 164                                      CONCLUSION
¶ 165      For the foregoing reasons, we affirm defendant’s conviction and sentence on this direct
        appeal.

¶ 166      Affirmed.




                                                   - 26 -